DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim contains a typographical error.  The limitation should apparently read “…at least one wiper blade…” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McQuade (GB 2098467), and further in view of Webb (US 5,208,938) and Kanazawa (JP 2012-066684, machine translation referenced herein).
Regarding Claims 1 and 7:  McQuade teaches a method for controlling a system for cleaning a surface of a dome, the method comprising:
controlling a drive motor to rotate a rotating assembly around a dome (pg. 1, ll. 72-88), the rotating assembly including at least one wiper blade assembly (Fig. 2, element 25).
McQuade does not expressly disclose dispensing a fluid on the surface.  McQuade does not expressly disclose transmitting, by one or more processors, at least one signal to a fluid dispensing system to dispense fluid through at least one of a plurality of spray nozzles based on a position of at least one wiper blade.  However, Webb teaches a method for controlling a system for cleaning a surface of a dome, comprising dispensing a cleaning fluid through a nozzle onto a surface of the dome in addition to wiping the surface with a wiper blade assembly (col. 3, line 61- col. 4, line 1).  Kanazawa further teaches a method of controlling a system for cleaning a surface comprising transmitting, by one or more processors, at least one signal to a 
Though the cited prior art does not expressly disclose a plurality of spray nozzles, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a plurality of spray nozzles to increase the spray coverage over the surface.
Though McQuade does not expressly disclose controlling the drive motor by one or more processors, it is well known in the art to provide a processor for automated control of a device component.  For example, Kanazawa teaches the use of a processor to control the dispensing system, as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McQuade by controlling the drive motor by a processor in order to automate the method (see MPEP 2144.04(III)).
Regarding Claim 2:  McQuade, Webb, and Kanazawa teach the elements of Claim 1, as discussed above.  McQuade further teaches moving, by the rotating assembly, the at least one wiper blade between a stowed position and an actuated position (pg. 1, ll. 118-123).
Regarding Claim 3:  McQuade, Webb, and Kanazawa teach the elements of Claim 1, as discussed above.  Kanazawa is cited for teaching dispensing the fluid based on a position of at least one wiper blade.  Kanazawa further teaches that the at least one spray nozzle dispenses the fluid onto the surface when the at least one wiper blade is at a predetermined position relative to the surface [0028].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method McQuade by dispensing the fluid onto the surface of the dome when the at least one wiper blade is at a predetermined position relative to the dome, as suggested by Kanazawa.
Regarding Claim 8:  McQuade, Webb, and Kanazawa teach the elements of Claim 1, as discussed above.  McQuade does not expressly disclose predicting, by the one or more processors, when the wiper blade is positioned at an optimum position at a given time period based on the speed of the rotating assembly.  However, Kanazawa teaches determining when the wiper blade is positioned at an optimum position in order to avoid the interference with the cleaning fluid [0021]. Kanazawa teaches that the speed of the wiper will affect the discharge timing [0028].  In the method of McQuade, the wiper position is affected by the rotating assembly speed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McQuade by predicting, by the one or more processors, when the at least one wiper blade is positioned at an optimum position at a given time period based on the speed of the rotating assembly, in 
Regarding Claim 9: McQuade, Webb, and Kanazawa teach the elements of Claim 1, as discussed above.  McQuade does not expressly disclose receiving, from a first position sensor, an indication that the at least one wiper blade is located at a first position relative to the dome.  However, Kanazawa teaches receiving, by the one or more processors from a first position sensor, an indication that the wiper blade is located at a first position relative to the surface [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McQuade by receiving by the one or more processors from a first position sensor, an indication that the at least one wiper blade is located at a first position relative to the dome in order to determine if the cleaning fluid discharge will interfere with the wiping action, as suggested by Kanazawa. 
Regarding Claim 10:  McQuade, Webb, and Kanazawa teach the elements of Claim 9, as discussed above.  McQuade does not expressly disclose accessing information about a speed of the at least one wiper blade to determine a second position as claimed. Kanazawa teaches determining when the wiper blade is positioned at an optimum position in order to avoid the interference with the cleaning fluid [0021]. Kanazawa teaches that the speed of the wiper will affect the discharge timing [0028].  In the method of McQuade, the wiper position is determined by the rotating assembly speed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McQuade by accessing information, by the one or more processors, about a speed of the at least one wiper blade as the rotating assembly rotates, and determine a second position .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McQuade (GB 2098467), Webb (US 5,208,938) and Kanazawa (JP 2012-066684, machine translation referenced herein), as applied above and further in view of Coleman (US 3,469,088).
Regarding Claim 4:  McQuade, Webb, and Kanazawa teach the elements of Claim 1 as discussed above.  Webb is cited for teaching the spray nozzle, but does not expressly disclose the plurality of spray nozzles equally spaced around the dome. However, Coleman teaches a method of cleaning a dome-shaped lens wherein a plurality of spray nozzles (Fig. 1, element 28) are equally spaced around the dome to dispense cleaning fluid to the dome surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing a plurality of spray nozzles equally spaced around the dome, as taught by Coleman, in order to enhance the coverage of the cleaning fluid on the dome surface.
Claims 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McQuade (GB 2098467), and further in view of Webb (US 5,208,938), Kanazawa (JP 2012-066684, machine translation referenced herein), and Coleman (US 3,469,088).
Regarding Claims 11, 14, and 17:  McQuade teaches a system for cleaning a surface of a dome, the system comprising:
a drive motor (pg. 1, ll. 72-88); 

McQuade does not expressly disclose a fluid dispensing system.  McQuade does not expressly disclose one or more processors configured to transmit at least one signal to a fluid dispensing system to dispense fluid through at least one of a plurality of spray nozzles based on a position of at least one wiper blade.  However, Webb teaches a system for cleaning a surface of a dome, comprising a fluid dispensing system to dispense a cleaning fluid through a nozzle onto a surface of the dome in addition to wiping the surface with a wiper blade assembly (col. 3, line 61- col. 4, line 1).  Kanazawa teaches a system for cleaning a surface comprising one or more processors to transmit at least one signal to a fluid dispensing system to dispense cleaning fluid through at least one of a plurality of spray nozzles onto the surface based on a position of at least one wiper blade included in a wiper blade assembly in order to dispense the fluid without interfering with the wiper blade (see abstract, [0017, 0018]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to system of McQuade with a fluid dispensing system and one or more processors to transmit at least one signal to the fluid dispensing system to dispense cleaning fluid through at least one nozzle onto a surface of the dome based on a position of the at least one wiper blade in order to enhance the cleaning efficiency of the dome surface.
Though the cited prior art does not expressly disclose a plurality of spray nozzles circumventing the dome, Coleman teaches a device for cleaning a dome-shaped lens wherein a plurality of spray nozzles (Fig. 1, element 28) are equally spaced around the dome to dispense cleaning fluid to the dome surface.  It would have been obvious to one of ordinary skill in the 
Though McQuade does not expressly disclose controlling the drive motor by one or more processors, it is well known in the art to provide a processor for automated control of a device component.  For example, Kanazawa teaches the use of a processor to control the dispensing system, as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McQuade by providing a processor which controls the drive motor in order to automate the system (see MPEP 2144.04(III)).
Regarding Claim 12:  The prior art teaches the elements of Claim 11, as discussed above.  McQuade further teaches that the rotating assembly is configured to move the at least one wiper blade between a stowed position and an actuated position (pg. 1, ll. 118-123).
Regarding Claim 13:  The prior art teaches the elements of Claim 11, as discussed above.  Kanazawa is cited for teaching dispensing the fluid based on a position of at least one wiper blade.  Kanazawa further teaches that the at least one spray nozzle dispenses the fluid onto the surface when the at least one wiper blade is at a predetermined position relative to the surface [0028].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method McQuade by dispensing the fluid onto the surface of the dome when the at least one wiper blade is at a predetermined position relative to the dome, as suggested by Kanazawa.
Regarding Claim 18:  The prior art teaches the elements of Claim 11, as discussed above.  McQuade does not expressly disclose the processor configured to predict, by the one or more processors, when the wiper blade is positioned at an optimum position at a given time period based on the speed of the rotating assembly.  However, Kanazawa teaches determining when the wiper blade is positioned at an optimum position in order to avoid the interference with the cleaning fluid [0021]. Kanazawa teaches that the speed of the wiper will affect the discharge timing [0028].  In McQuade, the wiper position is affected by the rotating assembly speed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McQuade with a processor configured to predict when the at least one wiper blade is positioned at an optimum position at a given time period based on the speed of the rotating assembly, in order to avoid interference between the wiper blade and cleaning fluid, as suggested by Kanazawa.
Regarding Claim 19: The prior art teaches the elements of Claim 11, as discussed above.  McQuade does not expressly disclose a first position sensor to indicate that the at least one wiper blade is located at a first position relative to the dome.  However, Kanazawa teaches a first position sensor to indicate that the wiper blade is located at a first position relative to the surface [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McQuade with a first position sensor to indicate that the at least one wiper blade is located at a first position relative to the dome in order to determine if the cleaning fluid discharge will interfere with the wiping action, as suggested by Kanazawa. 

Allowable Subject Matter
Claims 5, 6, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest all the features of these claims.  The closest prior art is that of McQuade and Kanazawa as applied above.  The reviewed prior art does not teach or fairly suggest sequentially triggering the plurality of spray nozzles to dispense the fluid, wherein the plurality of spray nozzles include three spray nozzles that are located at positions spaced apart by 120 degrees, as required by claims 5, 6, 15, and 16.  He reviewed prior art does not anticipate or fairly suggest a second position sensor indicating a position of the drive motor relative to the at east one wiper blade, as required by Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714